 In the Matter Of WELLS-LAMONT-SMITH CORPORATIONandAMAL-GAMATED CLOTHING WORKERS OF AMERICAandELSBERRY GLOVEWORKERS' ASSOCIATIONCase No C-0117 -Decided July 15,1949Jurisdiction:glove manufacturing industryUnfair LaborPracticesInterference, Restialnt, and Coercionanti-union statements, declaration of unionpreference, interrogation concerning union membership and activities, refusalto deal with iepresentatiie of employees, threatened cessation of operations,favoiitism shown to unaffiliated oigauization-charges of, dismissed as tocurtailment of earmug, of eniploSees because they joined or assisted chargingunionCompany-Doniinatcd Uinoninterference in formation and administration cir-culation of petitions and solicitation of signatuies on company time and prop-erty in presence of and with knowledge of supervisors, signing of same bysupervisors, permitting posting of notices in plant of "inside" union activitydespite notice_agaiust union activity, participation;itL-admiiiistiation, encour-agement of membership therein by numerous acts of iiiteifeience, restraint, andcoercion, precipitate iecogmtion of "inside" union as bargaining representative,and execution of contract with it as means of pieservmg its existenceRemedial Orders:disestablishment of dominated organization oideied, contractwith dominated organization abrogatedMr. Bertram Diamond,for the BoardFyffe d Clarke,byMr Albert J Smith,of Chicago, Ill , for therespondent.Mr Frank Schaps,of Chicago, Ill, for the AmalgamatedMr. J E. Clarke,of Elsberry, Mo , for the AssociationMrs Augusta Spaulding,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASE -Upon an amendedcharge dulyfiled on January 8,1942,' by theAmalgamatedClothingWorkers of America, herein called the Amal-gamated, the NationalLaborRelations Board, herein called the Board,by theRegional Directorfor theFourteenth Region(St. Louis, Mis-souri),issued,its, complaint, dated,January 8,1942, againstWells-Lamont-Smith Corpoi ation, Elsberry, Missouri, herein called the re-1The originalcharge was filed by the Amalgamated on September 15, 194142 N L R B, No 97440 WELLS-LAMONT-SMITH CORPORATION441spondent, alleging that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce, within the meaningof Section 8 (1) and (2) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat 449, herein called the ActCopies ofthe complaint and notice of hearing thereon were duly served on therespondent, the Amalgamated, and Elsberry Glove Workers' Associa-tion, herein called the Association, a labor organization alleged in thecomplaint to be dominated by the respondentWith respect to the unfair labor practices, the complaint as amendedat the hearing alleged, in substance, (1) that the respondent on andafter September 10, 1941, dominated and interfered with the forma-tion and administration of the Association, and contributed financialand other support to it, uiged its employees to join the Association,and recognized and entered into a contract with the Association asan exclusive collective bargaining agent at a time when the Associationdid not represent an uncoerced majority of the respondent's employees;(2) that the respondent on and after September 10, 1941, urged andwarned its employees not to join the Amalgamated,, threatened toclose its plant if they joined the Amalgamated, and curtailed the earn-ings of employees because they joined and assisted the Amalgamated;and (3) that by the foregoing and other acts the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the ActOn January 21, 1942,7tine respondent, and on January 22, 1942, theAssociation, filed answers to the complaintIn its answer the respond-ent admitted the allegations of the complaint respecting the natureof its business, but denied that it had engaged in the unfair laborpractices alleged in the complaint and asserted that the Associationtendered proof that it represented a majority of the respondent's em-ployees; that it thereupon recognized the Association as exclusive col-lective bargaining agent of its employees, and that thereafter it enteredinto a written contract with the AssociationThe answer of the Asso-,ciation denied the commission of unfair labor practices on the part ofthe respondent and averred that the Association had been selected asexclusive collective bargaining agent by a majority of the respondent'semployees prior to September 16, 1941; that on or about September16, 1941, it presented to the respondent evidence of its majority repre-sentation and was recognized as exclusive collective bargaining agent,and that thereafter, on September 23, 1941, it entered into a writtencontract with the respondent in which it was accorded recognition asthe sole bargaining agent by the respondent.Pursuant to notice, a hearing was held at Elsberry, Missouri, onJanuary 19, 20, 21, and 22, 1942, before Frank A. Mouritsen, the TrialExaminer duly designated by the Chief Trial ExaminerThe Board, 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent, the Amalgamated, and the Association were repre-sented by counsel and participated in the hearingFull opportunityto-be heard, to examine and cross-exannne witnesses, and to introduceevidence bearing upon the issues was afforded all partiesAt the con-clusion of the hearing, counsel for the Board moved to amend the plead-ings in minor details to conform to the proofOver the respondentsobjection, the motion was grantedDuring the course of the hearing,the Trial Eaminer made several rulings on other motions and on objec-tions to the admission of evidenceThe Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial eriors were com-mitted. - The rulings are hereby affirmed 2 After the close of thehearing, the respondent filed a brief with the Trial ExaminerThereaftei the Trial Examiner issued his Intermediate Report, datedFebruary 16, 1942, copies of which were duly served upon the parties,finding that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1)and (2) and Section 2 (6) and (7) of the Act and recommending thatthe, respondent, cease, and -desist ; from, its unfair labor practices, andtake certain affirmative action designed to effectuate the policies ofthe ActThe Trial Examiner found that the respondent did not cur-tail the earnings of employees because they joined and assisted theAmalgamated and therefore recommended that the complaint be dis-missed insofar as it alleged that the respondent violated the Act inthis respectOn March 16, 1942, the respondent filed exceptions to the Intelme-diate Report and a brief in support of its exceptions In its brief therespondent moved that the Board dismiss this proceeding on theground that the evidence did not support a finding that the respondenthad violated the Act.For reasons which appear below, the motion isdenied.Neither the Amalgamated nor the Association filed excep-tions- to the Intermediate Report or a briefNo party has filed arequest for oral argument.The Board has considered the exceptions and briefs submitted bythe respondent, and save as the exceptions are consistent with thefindings of fact, conclusions of law, and order set for th below, findsthem to be without merit.Upon the entire record-in the case, the Board makes the following:2At the hearing,at the request of the Trial Examiner,and with the consent of allparties, the respondent agreed to submit after the hearing a report showing the work ofits cutters during 1941,subject to the approval of the Board's attorneyRespondent'sExhibit No 1 was the designation reserved for this reportThe report,having been sub-mitted by the respondent and duly approved by the Board's attorney,was forwarded toWashington and designated Respondent's Exhibit No 1As such,it is hereby incorporatedin, and is part of,the record in this proceeding WELLS-LAMONT-SMITH CORPORATIONFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT443Wells-Lamont-Srmth Corporation, a Minnesota corporation, has` itsprincipal office-and place of business 'at Chicago, IllinoisThe re-spondent operates a plant-at Elsberry, Missouri, the only plant in-volved in this pi oceeding, foi the manufacture, sale, and distributionof glovesThe principal materials used in such manufacture are-leather, cloth, and thread.During the year 1941, the respondentused at its Elsbeiry plant materials valued in excess of $200,000, ofwhich 50 percent by value was brought to the plant from points out-sideMissouriDuring the same per rod, products finished at theElsberry plant exceeded $200,000 in value, of which more than 50percent by value was shipped to points outside MissouriII.THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingtomembership employees of the respondentElsberiy Glove Workers' Association is all unaffiliated labor organi-zation, admitting to member ship employees of the respondentIIITHE UNFAIR LABOR PRACTICESA Domination of and interference with the formation and admin-istration of the Association; interference, restraint, and coercionOn September 8, 1941, a number of the respondent's employees atthe Elsberry plant attended a meeting of the Amalgamated in Louisi-ana, Missouri,a nearby townFive of them became members of theAmalgamated at this timeTwo days later the first meeting of theAmalgamated, was held at Elsberry- Between 80 and 100 ofapproxi-mately 300 employees attended this meeting. The followingmorning,Bernice Creech, floorlady of the finishing department, asked employeeGeorgia Suddarth whether she had attended the meeting and hadsigned a cardSuddarth replied that she had attended the meeting,but refused to disclose whether she had signed a card.Creech toldher that she did not think Suddaith should have signed if she had,and stated further that the factory would close its doors if theAmalgamated "got in."Later Creech made disparaging remarkstoSuddarth concerning the organizers of the Amalgamated, andquestioned her about the Amalgamated.8"We credit, as did the Trial Examiner,the uncontradicted testimony of SuddarthCreech did not testify at the hearing 444DECISIONS OF NATIONAL LABOR RELATIONS, BOARDBetween 9 and 10 o'clock on Thursday morning, September 11,Richard Smith, superintendent of the plant; made three speeches todifferent groups of employees in the plant'The power was cut off,work ceased, and the employees were assembled, one group in the base-ment, two on the main floor In the short addresses, which were sub-stantially the same, Smith, emphasizing his own bald work at theplant and his own willingness to woik, in substance told the employeesthat he would still be friendly toward them even though their feelingstoward him had changed, that the respondent had favored withreemployment cutters who had left, for work in defense plants andhad returned to work in the respondent's plant, that things ntihiclihad taken years to build, like the Clarksville Dam, could be destroyedin aninstant; that he did not go around "peeping in windows", , thatthe respondent's employees Were in a much better situation than werepeople in foreign countries; that the employees were getting all theycould get and they could not get any more at the present time; andthat they knew what he meant and could read between the linesThe Trial Examiner found that the respondent, through Smith'sopportune speeches. advised and warned its employees of the re-spondent's opposition to the Amalgamated and that they could expectno benefit from joining the AmalgamatedThe respondent takesexception to this findingWe find no merit in this exception.TheTrial Examiner did not credit Smith's confused and incoherent ex-planation of his meaning, nor can weeThe speecheswere made onthe morning following thefirst meetingof the Amalgamated.Smith'sreference to peeping in windowsnecessarilyhad reference to the4At the hearing,Smith explained that he spoke to the employees because productionwas dropping,which he apparently did not mention in his speech,because employees wereleaving for defense plants,and because employees were demanding higher wagesManyemployees had left the respondent's plant in the spring of 1941A few of them had re-turned and had been reemployed by the respondentAs a matter of fact, the cutters hadasked for higher wages in August 1941 and Smith addressed them at that time, explainingthe respondent's position with respect to current contracts and the possibility of a wageadjustment laterThe cutters, so far as the iecoid discloses,were the only employees whowere demanding higher wagesWiththe exception of this talk to the cutters,Smith hadnot, before September 11, 1941, addressed employees as a group since he had becomesuperintendent in 19365At the meeting of the Amalgamated one of the employees had said, "Suppose Mr Smithwas walking past and would look in the window and would see us clown here and we don'tsign a card,or we do,would he have a right to fire us tomorrow for attending themeeting I"9Smith explained that there were tumors going around the factory of mistreatment ofemployees,and therefore,although it appears he did not specifically inquire concerning thecausesof such allegedrumors or attempt to remove them,he told'the employees of hisfriendliness Lonaid themthat it didn'tmake any difference what employee consideredthat the were getting nustieated,regardless who they were or how they were toward me, Istillmaintained it was my intentions to go down the aisle and still continue doing thesame as I had previous days, saying my good mornings to them" Smith testified that hetold any employee who could get mole money elsewhere than at the plant to go and get it,but urged the cutters,who were the only employees specifically asking for increases inwages, to stay at the factory and that the respondent would try to do something for themlaterSmith testified that his references to his own hard woik at the plant and hiswillingness to work hard with other employees was inserted in his speeches"Just mean- WELLS-LAMONT-SMITH CORPORATION445d _,ryremark made at that meeting.We conclude and find that Smith in-tended to warn the employees that their affiliation with the Amalga.mated endangered the respondent's business, that the Amalga-mated could destroy the respondent's business which had taken a longtime to build, just as a bolt of lighting could destroy the ClarksvilleDam; that this would result in their unemployment; that while theirpatient endurance might later result in wage increases, affiliationwith the Amalgamated could bring them no advantage; and that thiswas what they might "read between the lines." 7Upon the conclusion of Smith's speeches, there appeared in theplant a petition which stated that the signers desired to form an inde-pendent organization of their own to keep other organizations out ofthe plantThe record does not disclose its origin.This petitioncirculated openly 8 in the plant during working hours in the presenceof foremen and foreladies and was signed by many of the respondent'semployees, including three supervisory employees, Mary Johnson,forelady in the sewing room, Emma Levengood, her assistant, andThelma Jean Temple in charge of the packing table .9At first theingly, that it would be a sentence,"and further that a remark comparing the situation ofthe iespondent's employees to the labor conditions in foreign countries was merely a casualremarkSmith pointed out that things which took a long time to build like the Clarksville Damcould be destroyed in an Instantwith respect to this comparison,Smith gave the fol-lowing explanation"well,the temperature was rather hot during my previous talk alongabout the first of September,September 11 or 10, and the boys were perspiring at thattime and I tried to cut my talk as short as possible because, it was very hot, and' I toldthem at that time that wasn't created by man(Board Attorney)"You mean the perspiration hasn't?(Smith)"Yes, sir, that wag created by someone more than mankind, and I also statedthat the Clarksville Dam wasn't built in one day, but had taken some time to build, andthat one bolt of lightening could destroy it in an instant"Questioned further as to therelation of his remark about the Clarksville Dam to his speeches on September 11, Smithansitered"It was related to the fact that it was rather hot,and I thought at that time wecould-itwasn't that condition existing as to the tetrific heat as had pieviously"In explaining his meaning in his suggestion that his employees"read between the lines"Smith contended that he meant only to state"indirectly"what he had already clearlyexplained,namely, that when the respondent's contracts expired in October, the respondentwould then be able to make an adjustment in wages''The only employees who testified with respect to the import of Smith's speeches sointerpreted their meaningThey testified,in substance,that they though Smith wasreferring to the Amalgamated and that he meant that the respondent would not have theAmalgamated in the plant and that there would be no work in the factory if the Amalga-mated came in6The Trial Examiner so found and we agreeThe respondent takes exception to thisfindingwe find no merit in the exceptionSupervisors Johnson, Levengood,Creech,Robinson,and McKenzie were on the floor when the petition circulatedLevengood andJohnson signed it during working hourgSuperintendent Smith, advised of the petitionby Assistant Manager Bowton,according to his own testimony,even cautioned Levengoodabout signing it while the petition was circulatingRobinson discussed the petition withan employee in his departmentPurposely to attract McKenzie's attention,Clyde Hatfield,an employee in the cutting department,held the petition high while he was reading itOThe Trial Examiner found that Temple was a supervisory employeeThe respondenttakes exception to this findingWe find no merit in this exceptionTemple,the highestpaid employee at the packing table, receives written or oral orders from Assistant ManagerBowton or Superintendent Smith, which she transmits to other employeesShe deliverschecks and instructs employees in their work, as other supervisors doShe directs otheremployees at the packing table what gloves to fetch,staple, and pair to fill the day's orders 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetitions were passed from employee to employee, but after the initialcirculation they were carried around by TempleTemple urged manyof the employees to sign the petition.While discussing it with em-ployee Cecil Fines, Temple said, "The Company will recognize this,and they will not recognize the C I. 0,10 and if the C. I 0 comes in,the Company will close its doors and move out, and then where willwe be?" To Fines' question, "Are you sure about this," Templeanswered, "Yes, it came pretty straight."To Juanita Dameron, an-other employee, Temple urged that the employees might get a raiseas a result of signing the paper, but she could not promise.11ToNola B. Strus, another employee, who asked her if the petition wasto keep the C. I. O. out, Temple, assenting, added that "if they gotenough names on the petition and thereafter the C. I. 0 came in andtried to start trouble or anything, they could call in the StateMilitia." 12On the afternoon of the following day, Friday, September-12, noticesof a meeting of the respondent's employees to be held at 8 o'clockthe same evening were posted on the bulletin board and passed out inthe plant to employees as they were leaving work for the day.Thenotice declared that the purpose of the meeting was "for . . . per-fecting the organization of an Independent Union."With referenceto the proposed meeting, Floorlady Creech told employee Edna Fines,"We are having a meeting in the opera house tonight.Pass the wordalong " 13The Amalgamated had scheduled a meeting earlier in the sameeveningSome employees attended the meeting of the Amalgamatedand upon its early adjournment joined other employees at the operahouse 14Three members of the Elsberry Chamber of Commerce pre-sided 15One of them made a short talk, telling employees, in substance,When work for the day is completed, -Temple notifies Bowton and conveys to other em-ployees at the packing table his instructions for their release and return to workThepacking table is in the finishing room, but not under the finishing room supervisorBowton, to whom Johnson,Levengood,Creech, and Temple report, supervises the entiresewing departmentAlthough there are only six employees at the packing table, a con-siderably smaller number than in the other divisions of the plant,it seems clear that therelation of Temple to such employees does not differ materially from that of Johnson,Levengood,and Creech to the employees in the departments in which they workTherespondent admits that Johnson,'Levengood,and Creech are supervisory employees underBowton, but contends that Creech's discretionary powers at the time of the hearing weregreater than in September 1941"The Amalgamated,affiliatedwith the Congress of Industrial Organizations,is fre-quently designated in the record as "the C I O "n We credit, as did the Trial Examiner,the uncontradicted testimony of Cecil Fines andDameronTemple did not testify at the hearing11We credit the uncontradicted testimony of Strus, noting that Temple did not testifyat the hearingThe Intermediate Report does not recite her estimonyv We credit, as did the Trial Examiner,the uncontradicted testimony of Edna Fines.As noted in footnote 3 above, Creech did not testify at the hearing14The opera house is otherwise known in the record as"Morris Hall" or "Morris OperaHouse ">6The record does not disclose the nature or origin of the Chamber's interest in theorganization of the respondent's employees WELLS-LAMONT-SMITH CORPORATION - - '447that the Chamber of Commerce was behind them 100 percent whetherthey wanted the C I 0 or the A F of L, or an independent union,and that Attorney J - E Clarke had prepared a plan of organizationfor themHaving introduced Clarke, the members of the Chamberof Commerce left the meetingClarke, who later represented the Association at the hearing, readand explained to the employees a model blank form of an employees'representation plan.Clarke told the employees that it was not materialto him whether or not they adopted this planThen lie asked for ashowing of hands to indicate whether the employees desired an in-dependent union.Clyde Hatfield, an employee in the cutting depart-ment, who was a member of the Amalgamated and later became itspresident, asked Clarke to read and explain to the employees presentthe National Labor Relations Act, a copy of which Hatfield offeredClarkeClarke refused, saying that he would have to study it first.Clarke then proceeded with the organization of the unaffiliated union,which became Elsberry Glove Woikeis' Association, herein called theAssociationClaike explained that the petition which had been cir-so that a new petition was necessary to form the Association 16 Clarkeannounced that he had two petitions-one in favor of and one opposingthe Association-and that the employees should do as they pleasedabout signing one or the otherClarke said that both petitions wouldbe posted in the plant. It was testified without contradiction that thepetition to vote against the Association was not posted or circulatedat any timeDuring the course of the evening about 80 to 100 employees ofapproximately 300 employees signed the petition approving the Asso-ciationAt Claike's request a temporaly committee of 5 employeesvolunteeied to act for the Association pendnig the election of per-manent officers-On Monday, Septembei 15, the next working day, a member of thetemporaly. committee of the Association posted on the respondent'sbulletin board the completed plan of organization of the Association,which had been read in di aft form by Attorney Clarke at the meetingon September 12, and a notice explaining the planThese remainedposted until the following day, when they were removed for approxi-mately half an hourDuring this interval, the respondent placed onits time clock, some 6 or 8 feet from the bulletin board, a notice statingthat petitions or organizational activities of any kind on company timeor property were prohibitedWithin 15 or 20 minutes after the above"Clarke did not explain in what particular the petition circulated at the plant waswrongThe distinct difference between the two petitions that the record discloses isthat Johnson, Levengood,and Temple did not sign the second petition,nor did Templesolicit signatures for it 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice was placed upon the-time clock, a member of the telnpoi arycommittee posted upon the bulletin boas d a notice stating that theAssociation plan had been adopted by a majority of the workers andreposted the plan and the explanatory notice, which had been removedshortly beforeThereafter, all three papers concerning the Associa-tion remained posted on the bulletin board at the plant until themiddle of October 1941Smith admitted that he had seen them soposted and that he had taken no step to remove themSome time after the above notices were posted, SuperintendentSmith observed employee Thomas Walters passing out leaflets for theAmalgamated on the sidewalk approaching the plant, 30 feet from thebuilding, but inside the respondent's pi operty lineHaving ascer-tained that they were Amalgamated leaflets, he approached Waltersand asked him whether he had read the notice that papers were not tobe handed out on company time and propertyWalters said thathe had not seen the notice, and Smith told him to read notices there-after 17When Smith talked to Walters, the Association plan andnotices had been posted on the bulletin board for some timeOn Tuesday morning, September 16, before work started for theday, the Association's temporary committee met v ith Smith in theplant and asked whether the 1 espoi dent would recognize the Associa-tion as collective bargaining agentSmith informed them that hecould not so advise them, but would attempt to have someone fromthe Chicago office confer with them on the following dayOn Wednesday morning, September 17, Smith and Arnold Norum,from the respondent's headquarters in Chicago, met with the tempo-rary committee of the AssociationThe committee told Smith andNorum that they had a petition bearing the names of 154 employeesand asked for recognition of the AssociationNorum glanced at thepetition, but advised the committee that he did not desire to countthe names and he would take then woad for the numberBeing ad-vised by Smith that the respondent had 298 employees then on itsplant pay roll, Norum stated that the respondent would recognize theAssociation.Norum advised the committee that it would be betterto get more signers, and the more signers the stronger the Associa-tion would beAt Norum's request 1 member of the committee hadthe petition "notarized " 18For the foregoing findings, we credit, asdid the Trial Examiner, the testimony of Hurley Cox, a member ofthe temporary committee, and later a supporter of the Amalgamated,whose account of this meeting the respondent admits is substantiallycorrect.17 Smith substantially corroborated Walters' testimony concerning this incident19Norman Evans, a member of the committee, took the petition to Clarke's office, wherelie signed a statement that he had witnessed the signing of the signatures on the petitionEvans, however, admitted at the hearing that he had witnessed only the signatuies affixedat the meeting of September 12 WELLS-LAMONT-SMITH CORPORATION449On Thursday, September 18, Superintendent Smith called the temporary committeemen together in the plant and advised them to holdtheir election for permanent officers as soon as possibleThey toldSmith that they had planned to hold the election the following Monday.At his suggestion they agreed to hold the election on FridaySeptember 1911On Thursday afternoon, petitions nominating peunanent officers forthe Association were circulated openly in the plant during workinghoursA gioup of employees complained to Smith of the circulationof the nominating petitions, stating that theie were about 10 of thepapers going round the plantSmith walked down 1 aisle, returnedto the group, and said,that he was unable to see any such petitionsAt the hearing, Smith iemembered the complaint regarding the cir-culation of the nominating petitionsSmith denied at the hearing,however, that he knew of their circulation dining working hours.The Trial Examiner did not credit Smith's denial, nor do we. Suchcirculation is clearly in line with Smith's .desire that the completionof the Association be speededAt the time when Smith was advisedof the circulation, two employees, neither of whom belonged in thedepartment, were soliciting signatures for the nominating petitionsabout 30 feet distant from him.We find, as did the Trial Examiner,that Smith knew of the circulation of nominating petitions in theplant during working hours and in spite of the notice previously postedprohibiting circulation, did nothing to prevent itThe election of the permanent representatives of the Associationwas held at the opera house on Friday, September 19, and the resultsannouncedOn Monday the iepresentatives elected officers and con-ferred with Clarke.On Tuesday, September 23, the representatives of the Associationmet with Smith and Norum. The representatives requested specificimprovements in working conditions and a raise in wagesThe re-spondent orally promised to, grant certain improvements, but deniedother requests.In response to their question whether a contractshould be drafted incorporating the respondent's oral agreement,Norum informed the representatives that he would draw up a con-tract and submit it to themOn September 24, at a wage conferencewith the representatives of the Association, the respondent agreed toraise the wages of almost all employees 15 percentAn_mcrease of 7percent was to be paid on October 1, 1941, and 1 percent added eachmonth, thei eafter until the total of 15 percent should be reachedOn about October 1, Smith submitted to the representatives of theAssociation a pi oposed contract which he had received from Norum"Smith was not questioned concerning this incidentwe credit, as did the TrialExaminer,the uncontradicted testimony of Cox with respect to this meeting472814-42-vol 42-29 ' 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey rejected itOne of them liter appealed fox help to a Mr Jones,a local banker in Elsbeiry, and Jones promised to secure Clarke's aidin drafting a contract satisfactory to the AssociationThe iepiesentatives of the Association received from Jones a form of contract,which they appiovel, signed, and submitted to the respondent.Neither the representatives of the Association who testified at the heai-ing nor Smith could indicate in what particulais the contract tenderedto the respondent by the Association differed ftom the contract pro-posed by NorumNorum and Smith signed the contract 20 tendered bythe AssociationThe contract piovides for the recognition of theAssociation as the sole baiganung agent of the respondent's employeesand permits the collection of Association' dues upon company prop-erty 21Neither the contract proposed by the respondent not the As-sociation's counterproposal was submitted to the members of the Asso-,ciation fox approvalThe executed contract was not pi esented to themembers of the Association for ratificationThe Association has notheld a membership meeting since the. organizational meeting of Sep-tember 12 22B Conclusions concerning the unfair labor pmetrcesThe foregoing facts disclose that the respondent countered the nas-cent self-organizational efforts of its employees by embarking upon,tcourse of conduct calculated to divert then from allegiance to the;amalgamated to the establishment of a labor organization confinedin membership to employees of the Elsberry plantThe initial Amal-gamated meetings of September 8, -and 10were followedimmediatelyby improper interrogation on the part of- Flootlady Creech and bySuperintendent Smith's unprecedented action in calling meetings ofemployees while work wasstopped and makingspeechesto the em-ployees inwhichhe disparaged the advantages of membei slop rin the201he signed contract bears the date of September 23, 1941 the date on ahnh Norumand Smith first eonfeued with the iepiesentatrces of the Association,as noted above.The respondent did not expl un how the contract came to beat this dateThe associationin its answerstated thatSeptember23 wasthe day on which the wiitten contract wasmade%ccoiding to thetestimony of its serretaiy>,itwas not written until after Oc-tober 20Under date of September 23, the minutes of the association record, "Contractfinished Nosember 1 ' The contract, moreo0er, prosrdes for a wage conference to beheld on September 24The wage conference in fact was held on September 24, about amonth before the contract according to the testimony of the Association s secretary waswritten21 _AIthouga the secs et.u ^ of the Assocr rtron testifiedser stintto the sei eral remedialpioNrsronswhich theiepresentatrres considered indispensable to then satisfaction of acontract between the respondent and its`employees,such'piousions.ue uotabl'y 'lackingfrom the executed contract22 In the Intermediate Report the Trial I'a.unrnei set forth more bnefiy the negotia-tions between' the Association and the respondent with respect to the negotiation of thecontract which began on September 2'iThe only substantial rontiadictron in the iecotd-coneeuung these negotiations mvohes the date upon which-the contract was signedwh.ch is fully discussed in footnote 20 abote \i'ELLS-LAiIONT-S'NllTH CORPORATION451,-Amalgamated and threatened possible unemployment if the employ-ees persisted in joining that olgaluzation 23Although there is noindication that 'any employee had theretofore expressed a desire for an"`inside" union, Smith's speeches served as the signal for the wide-=piead cnculation in the plant during working hours, in the presenceof the respondent's supervisors, and with their knowledge and theknowledge of Superintendent Smith, of a petition favoring such anof ganizationThis petition was in fact signed by three of the respond-ent's supervisory employees, of «hom two (Johnson and Creech) werein immediate charge of approximately one-half of the employeesThe third (Temple) went so far as to carry the petition about, urgingthe employees to sign and expressing the respondent's opposition to theAmalgamatedHer absence fiom her usual place of work over aconsiderable length of time was either overlooked or approved by thei espondent 24On the following day, notices of a meeting for the"perfecting" of the inside organization weie posted on the bulletinboard and distributed to the employeesAt least one supervisoryemployee urged attendanceThe meeting furthered the cause of the projected "inside" organiza-tionAttorney Clarke explained that the petition circulated the pre-vious day was bad in form and requested the employees to sign asecond petition, which they did 25We attach no importance to thefact that the Association appeared to come into formal existence fromthis new petition rather than immediately upon the circulation of thefirst one, w Inch had been circulated by one supervisory employee and.igned by, severalThe impetus given to the formation of an un-ifihatecl organlzlition by the action of Smith in assembling the em-ployees curing working hours, by his remarks on that occasion, by"As noted above, Smith char ictenied his more ob ions statements as casual or super-fluousAlthough his ambiguous utteramies on September 11, separated from their bach-giound,might be without-any pertinentmeaningwhatsoever, we grew them as p,ut ofthe totality of the respondent's conductSo evaluated, they emerge as a coercr,e actin a pattern designed to inteifere with and restrain the employeesSeeNationalLaborRelationsBoard NVirainia Electric and Power Company,314 U S 469, re'g and iem'g115 P (2d) 414 (C C ' 4) settmg'asideMatterof ViiginiaElectricitPower CompanyandTransportWetkers UnionofAmerica,1'ugrnutElectric,( Power CompanyandAnialyamnted,Associationof Street,ElectricalRailwayand Motor Coach Employees ofAmerica, an unincorporatedassociation,Virginia Electric & Power CompanyandInter-national Brotherhood of EleclricalWonc(,rs, 20 N L R B 91124'is -w e base found above, Temple's relation to other employees at the packing tabledieilosesher supervisory statusSeeInternationalAssociationofMachinists vNation'ILaborRelations Boar d,311 U S 72, 80, aff g 71 App D C 175 , 110 F (2d) 29, enf gMatter of The'Se,,iclCorporationandInternational Union,United Automobile1Porhersof dine,ica,LocalNo p;7, 8 N L R B 621 The responsibility of therespondent forTemple's actrs its on the pait of the Association, how es er, doesnot rest merely upon herofficial capacity to iepiesent her employerSimilar acts its on the partof any ordinaryeiuploy ee at the plant similarly disposed to carry out the wishes of the respondentclearlyexpiessed through the remarks of Smith and Creech would, under thesecircumstances,be attiibutable to the respondent1-' In the absence of any explanation, we may assume that the petition proposed byClarke was designed to replace coseitly the petitionsigned andcirculated in the plant bythe iespom'ent's supeisisoiy employees 452DECISIONSOF NATIONALLABOR RELATIONS BOARDthe queries, comments, and acts of the supervisory employees, andby the immediate circulation of the initial petition on company timeand propeity was not dispelled by any act of the respondent or bythe passage of timeAccordingly, and in view of the supervisorysponsorship of the first petition, no independence can be imputed to theaction of the employees in signing the second 2C,The respondent not only failed to declare its impartiality in theselection of a bargaining agent, but continued to support the Associa-tion thereafterDespite the notice posted by the respondent subsequentto the formation of the Association against organizational activitieson company time or property, the respondent suffered the nominatingpetitions for representatives of the Association to be circulated freelyin the plant and the Association's plan and notices to be posted and toremain posted on its bulletin boardThis leniency toward the Associa-tion in disregard both of the respondent's rules and of complaintsby members of the Amalgamated is to be contrasted with Smith'spersonal reproof of Walters' asserted violation of the respondent'sposted notice when Walters distributed Amalgamated leaflets afterworking hours on the sidewalk approaching the respondent's factoryabout 30 feet from its building, and with the respondent's otherpointed expressions of opposition to the Amalgamated to which wehave referredAgainst this background of employer interference,the very speed with which the Association achieved the adherenceof employees without labor experience to guide them, serves to dis-credit it as the object of their free choiceThe temporary representatives of the Association achieved a 'ma-jority before work began on Tuesday, September 16Only 2 work-ing days had elapsed since the first petition was circulated at the plant,and only 1 working day had elapsed since the second petitions waspresented by Clarke at the Friday evening meeting It is significantthat the respondent, through Norum, in the face of the organizingefforts of the Amalgamated, unquestioningly recognized the Associa-tion as sole bargaining agent for its employees, at the same time not-ing the narrow margin of its majority- and that Smith, present atthis recognition, did not question the precipitate recognition of theAssociation by Norum, although Smith was so well advised of theactivities on behalf of the Association on company time and property.Smith's affirmative interest in the Association is further evidenced byhis calling a meeting of the Association's committee and requestingthat it hold elections as early as possible28CfNL R B V Brown Paper Company, Inc,108 F (2d) 867(C C A 5), enflgMatter ofBrown Paper Mill Company, Inc, Monroe,LouisianaandInternational Brother-hood of Paper Makers, affiliated with the American Federation of Labor,Matter of BrownPaper Mill Company, Inc, Monroe, LouisianaandInternational Brotherhood of ElectricalWorkers, affiliated with the American Federation of Labor,12 N L R B 60, certdenied 310 U S 651 WELLS-LAMONT-SMITH CORPORATION453The respondent quickly cemented its recognition of the Associationby a wage increaseThe subsequent contract, notably lacking theseveral remedial provisions which the respresentatives of the Associa-tion considered indispensable to their satisfaction, nevertheless re-corded the recognition of the Association and provided for the collec-tion of Association dues on company propertyWe think it clear that the course of the respondent's conduct wascoercive of its employees in the excercise of their right to self-organi-zation and to bargain collectively through representatives of their ownchoosing with the result that when they formed the Association theywere not as fiee as the statute requires ; 27 and that the Associationowes its origin and existence to the respondent's unfair labor practicesWe find, as did the Trial Examiner, that the respondent dominatedand interfered with the formation and administration of the Associa-tion and contributed support to it, thereby interfering with, restrain-ing, and coeicing its employees in the exercise of the rights guaranteedin Section 7 of the Act-We further find, as did the Tiial Examiner,that by the anti-union speeches, statements, and conduct of Smith,Creech, and Temple, by its acquiescence and participation in the cir-culation of the organizing petition of the Association during work-ing hours in the factory, by the action of Supervisors Johnson, Leven-good, and Temple in signing the petition, by the immediate and per-functory recognition of the Association, and by permitting the circula-tion of nominating petitions for officers of the Association duringworking hours in the factory, and by each such act and by its wholecourse of coercive conduct at a time when its employees were seekingself-organization and many of them were joining the Amalgamated,the respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the ActWefurther field, as did the Trial Examiner, that the conti act entered intobetween the iespondent and the Association has been and is the meansfor utilizing and preserving a company-dominated organization, andthat the respondent has thereby thus interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.The Trial Examiner found that the iespondent did not curtail theearnings of employees because they joined and assisted the Amalga-mated.None of the parties takes exception to such findings.Uponthe basis of the whole record, we find that the respondent did not cur'tail the earnings of its employees because they joined or assisted inthe Amalgamated.17SeeInternational A69oc1ation of Machinists v National Labor Relations Board,311U 8 72, 82 454DECISIONSOF NATIONALLABOR RELATIONS BOARDIVTHE EFFECT OF TIIE UNFAIR LABOR PRACTICESUPON COMMI'RCFThe activities of the respondent set forth in Section III, above oc-curiing in connection with the operations of the respondent describedin Section I. above, have a close,intimate, and substantial relation totrade, traffic,and commerce among the se^, eial States and tend to leadto labor disputes burdening and obstiucting commerce and the fleeflow of commeiceV THE REMEDYHaving found that the iespondent has engaged in unfair laborpractices,we shall order the iespondent to cease and desist theie-from and to take certain affirmative action which will restore thestatus quo and otheiwise effectuate the policies of the ActWe have found that the respondent has dominated and inteifeiredwith,and contributed support to, the formation and administi ationof the AssociationIn order to effectuate the policies of the Act andfree the employees of the iespondent from such interference anddomination and the effects thereof, which constitute a continuingobstacle to the exercise by its employees of rights guaranteed them-in the Act, we shall order the respondent to withdiaw all Iecognr-tion from and completely disestablish the Association as representa-tive of the respondent's employees for the purpose of dealing withthe respondent concerning grievances, labor disputes,wages, rates ofpay, hours of employment,or conditions of workSince the contractdated September 23, 1941,between the respondent and the Associa-tion, embodies recognition of this organization as such representativeand represents the fruit of the respondent's unfair laboi practicesand a deviceby whichto perpetuate their effects,we shall order therespondent to cease and desist from giving effect to this or any otheragreement with the Association in respect to rates of pay, wages, hoursof employment,or other conditions of workNothing in the Order,however, shall be taken to iequire the respondent to vary those wage,hour, and other substantive features of its relations with the em-ployees themselves,which the respondent may have established inperformance of this contract as extended,renewed, modified, supple-mented, or superseded.Because of the course of the respondent's unlawful conduct and itsunderlying purpose and tendency,we are convinced that the unfairlabor practices found above are persuasively related to the otherunfair labor practices proscribed in the Act and that the danger oftheir commission in the future is to be anticipated from the course of `WELLS-LAMONT-SMITH CORPORATION455respondent's- conduct in the past 28The preventive purpose of theAct will be thwarted unless our Order is coextensive with the threatIn order, therefore, to make effective the interdependent guaranteesof Section 7, to pievent a recurrence of unfair labor practices andthereby to minimize industrial strife which buidens and obstructscommerce and thus effectuate the policies of the Act, we must orderthe respondent to cease and desist from in, any manner infringingthe rights guaranteed in Section 7 of the ActUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the followingCONCLUSIONS OF LAW1Amalgamated Clothing Workers of America and Elsberry GloveWorkers' Association are labor organizations, within the meaning ofSection 2 (5) of the Act2By dominating and interfei nig with the formation and the ad-ministiation of Elsberry Glove Workers' Association and contributingsupport to it, the iespondent has engaged in and is engaging in un-fair labor piactices, within the meaning of Section 8 (2) of the Act.3By mterfeiing with, i esti aunng, and coeicing its employees inthe exeicise of the eights guaianteed in-Section 7-of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act4The afoiesaid untaii laboi practices are unfair labor practicesaffecting conuneice within the meaning of Section 2 (6) and (7) ofthe Act5The respondent did not engage in unfair labor piactices withinthe meaning of Section 8 (1) of the Act by cuitaihng the eainingsof employees because they had joined and assisted the Anralgarnated,as alleged in the complaintORDERUpon the basis of the above findings of fact and conclusions of law,and puisuant to Section 10 (c) of the National Labor Relations Act,the National Laboi Relations Boai d heieby orders that the i espondent,Wells-Lamont-Smith Coipoiation, Elsbeiiy,Missouri, its officers,agents, successois, and assigns, shall1Cease and desist from(a)Dominating of Intel feimg with the administration of ElsbeiiyGlove Woikers' Association or with the foimation or administiationof any other labor organization of its employees and from contributing"SeeNational Labo, Relatcous Boa,d V Express PublishingCo, 312 U S 426, rev'gmod of 11i F(2d) 588(C C A 5)modMatte? of Express Publishing CompanyandSanIatonmo_Veaspaper Guild,13 N L R B 1213 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport to Elsberry Glove Workers' Association or any other labororganization of its employees,(b)Giving effect to or performing the contract dated September23, 1941,with Elsberry Glove Workers'Association or to any extensionor renewal thereof or to any other agreements,understandings, orarrangements entered into with said Association;(c) In any other manner interfering with, restraining,or coercingits employees in the exerciseof the rightto self-organization,to form,loin, or assist labor organizations,to bargain collectively through rep-resentatives of their own choosing, and to engage in conceited activitiesfor the purpose of collective bargaining of other mutual aid of protec-tion, as guaranteed in Section7 of the Act-2Take the following affirmative action which the Board finds willeffectuatethe policies of the Act(a)Withdraw all recognition from Elsberiy Glove Workers' Asso-ciation as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment,and other conditions ofemployment and completely disestablish said Elsberry Glove Workers'Association as such representative;(b)Post immediately in conspicuous places in its plant at Elsberry,Missouri,and maintain for a period of at least sixty(60) consecutivedays from the date of posting, notices to its employees stating (1)that the respondent will not engage in the conduct froin which it isordered to cease and desist in paragraphs 1 (a), (b), and (c) of thisOrder, and(2) that the respondent will take the affirmative actionset forth in paragraph 2 (a) of this Order ;(c)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Or der, what stepsthe respondent has taken to comply herewith; andIT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent curtailed the earningsof employees because they joined and assisted Amalgamated ClothingWorkers of America.